In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-626V
                                      Filed: June 1, 2018
                                        UNPUBLISHED


    MARY HAVENER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Tetanus Diphtheria acellular
                                                             Pertussis (Tdap) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Braden Andrew Blumenstiel, Blumenstiel Falvo, LLC, Dublin, OH, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 9, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following a tetanus, diphtheria, acellular pertussis (“Tdap”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On January 4, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On May 31, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $80,287.00. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $80,287.00 in the form of a check payable to
petitioner, Mary Havener. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
MARY HAVENER,                              )
                                           )
                  Petitioner,              )
                                          )   No. 17-626V (ECF)
v.                                        )   Chief Special Master Dorsey
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On December 19, 2017, respondent, the Secretary of Health and Human Services, filed

his Rule 4(c) Report conceding entitlement to compensation in this matter, and on January 4,

2018, the Court entered its Ruling on Entitlement, finding petitioner Mary Havener entitled to

Vaccine Act compensation. Respondent now proffers that petitioner receive a compensation

award consisting of:

         a. A lump sum of $80,287.00 in the form of a check payable to petitioner, Mary

             Havener, 1 which amount represents compensation for all elements of compensation

             under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled; 2 and,

         b. A lump sum of $5,432.57, in the form of a check payable jointly to petitioner and her

             counsel, which amount represents compensation for petitioner’s attorneys’ fees and

             costs under 42 U.S.C. § 300aa-15(e).



1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
       Petitioner agrees with the proffered award of $80,287.00 for her compensation, and

$5,432.57 for her attorneys’ fees and costs, and has further represented in compliance with

General Order No. 9 that she has incurred no personal litigation costs.

                                                     Respectfully submitted,

                                                     CHAD A. READLER
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     s/Voris E. Johnson, Jr.
                                                     VORIS E. JOHNSON, JR.
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Direct dial: (202) 616-4136

Dated: May 31, 2018




                                                2